Case 1:17-cv-00295-MAC-ZJH Document 21 Filed 04/03/20 Page 1 of 4 PagelID#: 107

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr, §

§ CIVIL ACTION NO. 1:17cv00295
v. §

§ JURY REQUESTED
J. KEITH STANLEY, §
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

EMERGENCY PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S PLEADING DE 19

ENTE NEI TE Te eIN EEE WO ee ee 6 0 OO eee

Plaintiff, Ralph Lynn Ferguson, Jr, files this his Emergency Plaintiff's Motion to Strike

Defendant's Pleading DE 19 and would show the court the following in support.
A. INTRODUCTION

Plaintiff is Ralph Lynn Ferguson, Jr.; defendant is J. KEITH STANLEY.

Plaintiff sued defendant for professional negligence, gross negligence, malice, intentional
infliction of emotion distress and fraud.

B. HISTORY

Plaintiff obtained Clerk's Entry of Default which was forwarded to Defendant via this Court's
order.

Defendant filed a response to the Clerk's Entry of Default with his DEFENDANT J. KEITH
STANLEY’S MOTION FOR RELIEF FROM JUDGMENT AND/OR ORDER, DE 19.

Defendant filed his motion on March 26, 2020. Plaintiff's response is due 14 days from the
service of said motion.

B. ARGUMENT

Plaintiff objects to Defendant's use of unpublished case law. A cite to “LEXIS” is a reference to
Case 1:17-cv-00295-MAC-ZJH Document 21 Filed 04/03/20 Page 2 of 4 PagelID #: 108

materials not publicly accessible. For such references even to begin to be meaningful, a full copy of

the opinion for each “LEXIS” reference must be included.

Plaintiff moves the Court for relief from Defendant's intentional use of case law that he knows
Plaintiff does not have access to.

Plaintiff a non-attorney pro se litigant sought relief from wrongs done in a public forum the
courts.

Plaintiff objects to the use of private law in this public forum.

The use of non-publicly accessible case law is prejudicial to Plaintiff who does not use the
courts as a place of business for profit and gain and thus can not afford the high price required to access
the for profit privately published case law.

Plaintiff a private individual seeking remedy in a public forum filed this lawsuit. Defendant an
attomey who uses the courts as a place to conduct business and knows the expense necessary for non-
public case law such as but not limited to LEXIS. Defendant's use of non-publicly accessible case law
is prejudicial to Plaintiff.

Plaintiff moves the Court to strike Defendant's pleading DE 19 for the use of non-publicly
accessible case law in this public forum or in the alternative order Defendant to resubmit the pleading,
DE 19, without the use of non-publicly accessible case law.

Cc. CONCLUSION

Plaintiff moves the Court to strike Defendant's pleading DE 19 due to the Defendant's use of
non-publicly published case law to which Plaintiff does not have access without considerable cost or in
the alternative order Defendant to resubmit his motion without the use of non-publicly published case

law.

EMERGENCY PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S PLEADING DE 19
page 2

 
Case 1:17-cv-00295-MAC-ZJH Document 21 Filed 04/03/20 Page 3 of 4 PagelID#: 109

Respectfully submitted,

By: Kalplllanundergesson Le
Ralph Lynn Ferguson, Jr. Pro se

1192 Highway 27
DeRidder, Louisiana 70634
ralphsemail@hushmail.com
Phone: 337.462.2615

CERTIFICATE OF CONFERENCE
Plaintiff has not conferred with defendant J. KEITH STANLEY regarding this emergency

motion.

Le Cu x mt Le

Ralph Lynn Ferguson, Jr. se

CERTIFICATE OF SERVICE
I certify that on April 3, 2020, a copy of Plaintiff's Emergency Plaintiff's Motion to Strike
Defendant's Pleading DE 19 and proposed order was served on the following via USPS and email.

Daymon Jeffrey Rambin

Fairchild Price Haley & Smith LLP
PO Drawer 631668

Nacogdoches, TX 75963-1668
jeff.rambin@fairchildlawfirm.com

and

Russell Ray Smith

Fairchild Price Haley & Smith LLP
PO Drawer 631668

Nacogdoches, TX 75963-1668
RSmith@fairchildlawfirm.com

of ok “f fe bi_e?

Ralph Lynn Ferguson, Jr. Pro se

EMERGENCY PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S PLEADING DE 19
page3

 
Case 1:17-cv-00295-MAC-ZJH Document 21 Filed 04/03/20 Page 4 of 4 PagelD #: 110

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr, 8

8 CIVIL ACTION NO. 1:17cv00295
v. §

§ JURY REQUESTED
J. KEITH STANLEY, 8
individually and as partner at §
FAIRCHILD, PRICE, HALEY & SMITH, LLP. §

ORDER ON EMERGENCY PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S
PLEADING DE 19

After considering Plaintiff, Ralph Lynn Ferguson's motion to strike the Court GRANTS the

motion and orders Defendants motion DE 19 be stricken from the record.
